Exhibit 10.1

EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE
SCS TRANSPORTATION, INC.
AMENDED AND RESTATED 2003 OMNIBUS INCENTIVE PLAN

THIS AGREEMENT, made as of this 28th day of January, 2006, by and between SCS
Transportation, Inc., a Delaware corporation (“Company”), and      (“Optionee”),

WITNESSETH THAT:

WHEREAS, the Company has adopted the SCS Transportation, Inc. Amended and
Restated 2003 Omnibus Incentive Plan (the “Plan”) pursuant to which options
covering an aggregate of 424,000 shares of the common stock of the Company may
be granted to employees of the Company and its subsidiaries; and

WHEREAS, Optionee is now an employee of the Company or a subsidiary of the
Company; and

WHEREAS, the Company desires to grant to Optionee certain nonqualified options
to purchase certain shares of its common stock under the terms of the Plan.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Grant Subject to Plan. This option is granted under and is expressly subject
to all the terms and provisions of the Plan, and the terms of such Plan are
incorporated herein by reference. Optionee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.
Terms not defined herein shall have the meaning ascribed thereto in the Plan.
The Committee referred to in Section 2.5 of the Plan (“Committee”) has been
appointed by the Board of Directors, and designated by it, as the Committee to
make grants of options.

2. Grant and Terms of Option. Pursuant to action of the Committee, which action
was effective on January 28, 2006 (“Date of Grant”), the Company grants to
Optionee the option to purchase all or any part of      (X,XXX) shares of the
common stock of the Company, of the par value of $0.001 per share (“Common
Stock”), for a period of seven (7) years from the Date of Grant, at the purchase
price of $27.38 per share; provided, however, that the right to exercise such
option shall be, and is hereby, restricted as follows:

(a) Subject to paragraphs 2(c) and 7, in no event may any shares be purchased
hereunder on or before July 28, 2006.

(b) Subject to paragraph 2(a) above, at any time on or after January 28, 2009
during the term of this option Optionee shall be entitled to purchase the entire
number of shares to which this option relates.

(c) Notwithstanding the foregoing, in the event the Company is wholly or partly
liquidated or is a party to a merger, consolidation, or reorganization in which
it is not the surviving entity, the option shall become exercisable in full;
provided, however, that in the event of a liquidation or a merger, consolidation
or other transaction in which the Company is not the surviving entity, the
Company may pay Optionee the excess of the fair market value of the shares
subject to the unexercised portion of the option (calculated in connection with
such merger, consolidation or other transaction) over the option purchase price,
in full satisfaction of the Company’s obligations under this Agreement.

(d) In no event may this option or any part thereof be exercised after the
expiration of seven (7) years from the Date of Grant.

(e) The purchase price of the shares subject to the option may be paid for
(i) in cash, (ii) in the discretion of the Committee, by tender of shares of
common stock already owned by Optionee, or (iii) in the discretion of the
Committee, by a combination of methods of payment specified in clauses (i) and
(ii), all in accordance with Section 6 of the Plan. Notwithstanding the
preceding sentence, Optionee may request that the Committee agree that payment
in full of the option price need not accompany the written notice of exercise;
provided that the notice of exercise directs that the certificate or
certificates for the  shares of Common Stock for which the option is exercised
be delivered to a licensed broker acceptable to the Committee as the agent for
Optionee and, at the time such certificate or certificates are delivered, the
broker tenders to the Committee cash (or cash equivalents acceptable to the
Committee) equal to the option price for the shares of Common Stock purchased
pursuant to the exercise of the option plus the amount (if any) of any
withholding obligations on the part of the Company. Such request may be granted
or denied in the sole discretion of the Committee.

(f) No shares of Common Stock may be tendered in exercise of this option if such
shares were acquired by Optionee through the exercise of an Incentive Stock
Option (within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended), unless (i) such  shares have been held by Optionee for at least one
year, and (ii) at least two years have elapsed since such Incentive Stock Option
was granted.

3. Adjustment for Changes in Capitalization. In the event that the Board shall
determine that any recapitalization, reorganization, merger, consolidation,
spin-off, combination, repurchase or share exchange, stock split or stock
dividend or other similar corporate transaction or event affects the shares of
common stock such that an adjustment is appropriate in order to prevent dilution
or enlargement of the rights of Optionee, then the Board shall make such
adjustments in the number and kind of shares and in the exercise price under
this option.

4. Investment Purpose and Other Restrictions on Transfer. Optionee represents
that, in the event of the exercise by Optionee of the option hereby granted, or
any part thereof, he or she intends to purchase the shares acquired on such
exercise for investment and not with a view to resale or other distribution;
except that the Company, at its election, may waive or release this condition in
the event the shares acquired on exercise of the option are registered under the
Securities Act of 1933, or upon the happening of any other contingency which the
Company shall determine warrants the waiver or release of this condition.
Optionee agrees that the certificates evidencing the shares acquired by him or
her on exercise of all or any part of this option, may bear a restrictive
legend, if appropriate, indicating any restrictions on the transfer thereof,
which legend may be in such form as the Company shall determine to be proper.

5. Non-Transferability. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect. The option may be exercised during
Optionee’s lifetime only by Optionee or his or her guardian or legal
representative.

6. Termination of Employment. In the event of the termination of employment of
Optionee for Cause, the determination of which shall be made in the sole
discretion of the Committee, the option granted may no longer be exercised on or
after the date of such termination. If the Optionee’s employment is terminated
other than for Cause, death, Disability or retirement, the determination of
which shall be made in the sole discretion of the Committee, to the extent it
was eligible for exercise at the date of such termination of employment, an
option may be exercised until the earlier of (i) ninety (90) days after such
termination, or (ii) the end of the exercise period. If the Optionee’s
employment is terminated by the Optionee’s retirement at or after age 55 of
Optionee, the determination of which shall be made in the sole discretion of the
Committee, then subject to paragraph 2(a), the Committee shall have the
discretion to cancel or vest any unvested options then outstanding, and, to the
extent it was or became eligible for exercise at the date of such retirement
from employment, an option may be exercised until the earlier of (i) one hundred
eighty (180) days after such retirement, or (ii) the end of the exercise period.

7. Death or Disability of Optionee. In the event of the termination of the
employee’s employment by reason of the death or Disability of Optionee during
the term of this Agreement and while he or she is employed by the Company (or
its parent or a subsidiary), this option shall become fully vested (if not
already fully vested) and may be exercised by the Optionee, a legatee or
legatees of Optionee under his or her last will, or by his or her personal
representatives or distributees, at any time until the earlier of (i) one
hundred eighty days from such Optionee’s death or Disability, or (ii) the end of
the exercise period.

8. Shares Issued on Exercise of Option. It is the intention of the Company that
on any exercise of this option it will transfer to Optionee shares of its
authorized but unissued stock or transfer treasury shares, or utilize any
combination of treasury shares and authorized but unissued shares, to satisfy
its obligations to deliver shares on any exercise hereof.

9. Committee Administration. This option has been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this option, shall have
plenary authority to interpret any provision of this option and to make any
determinations necessary or advisable for the administration of this option and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to Optionee by
the express terms hereof; provided, however, subject to Section 3 hereof, in no
event may the exercise price of this option be decreased.

10. Option Not an Incentive Stock Option. It is intended that this option shall
not be treated as an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended.

11. No Contract of Employment. Nothing contained in this Agreement shall be
considered or construed as creating a contract of employment for any specified
period of time.

12. Severability. Any word, phrase, clause, sentence or other provision herein
which violates or is prohibited by any applicable law, court decree or public
policy shall be modified as necessary to avoid the violation or prohibition and
so as to make this Agreement enforceable as fully as possible under applicable
law, and if such cannot be so modified, the same shall be ineffective to the
extent of such violation or prohibition without invalidating or affecting the
remaining provisions herein.

13. Non-Waiver of Rights. The Company’s failure to enforce at any time any of
the provisions of this agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this agreement.

14. Entire Agreement; Amendments. No modification, amendment or waiver of any of
the provisions of this agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto. This agreement
supersedes all prior agreements and understandings between Optionee and the
Company to the extent that any such agreements or understandings conflict with
the terms of this agreement.

15. Assignment. This agreement shall be freely assignable by the Company to and
shall inure to the benefit of, and be binding upon, the Company, its successors
and assigns and/or any other entity which shall succeed to the business
presently being conducted by the Company.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law, which might otherwise apply.

17. Acknowledgement. Optionee acknowledges that the Board of Directors of the
Company has adopted a guideline concerning investment in the stock of the
Company that provides that shares acquired upon exercise of this option be held
for a minimum of five years if certain ownership thresholds are not met by
Optionee at the time of exercise of this option. This guideline does not
prohibit Optionee from selling enough shares to pay the exercise price of the
option and any tax withholding obligations arising from the exercise of the
option.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by the undersigned officer pursuant to due authorization, and Optionee
has signed this Agreement to evidence his or her acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.

SCS TRANSPORTATION, INC.

By

ATTEST:

Secretary



Optionee

